      Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 1 of 9 PageID #: 1



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 118424

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Richard Ejnes, individually and on behalf of all others
similarly situated,                                            Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
The Levinbook Law Firm, P.C.,

                                         Defendant.


       Richard Ejnes, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against The Levinbook Law Firm, P.C. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
        Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 2 of 9 PageID #: 2



          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Richard Ejnes is an individual who is a citizen of the State of New York
residing in Nassau County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant The Levinbook Law Firm, P.C., is a New
York Professional Corporation with a principal place of business in Suffolk County, New York.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                 THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977), reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, “the FDCPA enlists the efforts of sophisticated consumers
... as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the
deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516
F.3d 85, 91 (2d Cir. 2008).



                                                  2
      Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 3 of 9 PageID #: 3



         17.     As such, the circumstances of the particular debtor in question have no bearing
as to the question of whether there has been a violation of the FDCPA. See Easterling v.
Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to
show that he or she was confused by the communication received. Jacobson, 516 F.3d at 91.
Likewise, the plaintiff consumer's actions or inaction in response to a communication from a
debt collector are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y.
2013).
         18.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
         19.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer
Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA
if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” or if
the communication “would make the least sophisticated consumer uncertain as to her rights.”
Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
         20.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only
be considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63
(2d Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt
collector. Id.


                          ALLEGATIONS SPECIFIC TO PLAINTIFF
         21.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
         22.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
         23.     The alleged Debt does not arise from any business enterprise of Plaintiff.
         24.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  3
       Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 4 of 9 PageID #: 4



          25.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          26.   At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
          27.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated October 23, 2019. (A true and accurate copy is annexed hereto as “Exhibit
1.”)
          28.   The Letter conveyed information regarding the alleged Debt.
          29.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
          30.   The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.
          31.   The Letter was received and read by Plaintiff.
          32.   15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a
consumer to confirm that he or she owes the debt sought to be collected by the debt collector. As
set forth herein, Defendant deprived Plaintiff of this right.
          33.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
          34.   The deprivation of Plaintiff's rights will be redressed by a favorable decision
herein.


                                         FIRST COUNT
                               Violation of 15 U.S.C. § 1692g(a)(1)
          35.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          36.   15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          37.   As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”



                                                   4
       Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 5 of 9 PageID #: 5



          38.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must clearly convey, from the perspective of the least sophisticated consumer, the actual amount
of the debt.
          39.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately convey, from the perspective of the least sophisticated consumer, the actual
amount of the debt.
          40.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must convey without ambiguity, from the perspective of the least sophisticated consumer, the
actual amount of the debt.
          41.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must clearly convey, from the perspective of the least sophisticated consumer, that the amount of
the debt may increase.
          42.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately convey, from the perspective of the least sophisticated consumer, that the
amount of the debt may increase.
          43.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must convey without ambiguity, from the perspective of the least sophisticated consumer, that
the amount of the debt may increase.
          44.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must contain an explanation, understandable by the least sophisticated consumer, of any fees or
interest that may cause the amount of the debt to increase.
          45.   The failure to include the foregoing information renders an otherwise accurate
statement of the “amount of the debt” violative of 15 U.S.C. § 1692g(a)(1).
          46.   The amount of the alleged Debt was increasing at the time it was assigned or
otherwise transferred to Defendant for collection.
          47.   The amount of the alleged Debt was increasing at the time Defendant sent
Plaintiff the Letter.
          48.   The amount of the alleged Debt was increasing at the time Plaintiff received the
Letter.
          49.   The Letter fails to advise Plaintiff that the amount of the alleged Debt was
increasing.



                                                5
       Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 6 of 9 PageID #: 6



        50.     As a result of such failure, Defendant did not clearly convey, from the perspective
of the least sophisticated consumer, that the amount of the alleged Debt may increase.
        51.     As a result of such failure, Defendant did not accurately convey, from the
perspective of the least sophisticated consumer, that the amount of the alleged Debt may
increase.
        52.     As a result of such failure, Defendant did not convey without ambiguity, from the
perspective of the least sophisticated consumer, that the amount of the alleged Debt may
increase.
        53.     As a result of such failure, Defendant did not clearly convey, from the perspective
of the least sophisticated consumer, the actual amount of the alleged Debt as required by 15
U.S.C. § 1692g(a)(1).
        54.     As a result of such failure, Defendant did not accurately convey, from the
perspective of the least sophisticated consumer, the actual amount of the alleged Debt as required
by 15 U.S.C. § 1692g(a)(1).
        55.     As a result of such failure, Defendant did not convey without ambiguity, from the
perspective of the least sophisticated consumer, the actual amount of the alleged Debt as required
by 15 U.S.C. § 1692g(a)(1).
        56.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is
liable to Plaintiff therefor.


                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        57.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        58.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        59.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
        60.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.




                                                   6
       Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 7 of 9 PageID #: 7



          61.   A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
          62.   A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
          63.   A       collection   letter   also       violates   15   U.S.C.   §   1692e   if   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer. DeSantis,
269 F.3d at 161.
          64.   A statement of an amount due, without notice that the amount may increase, can
mislead the least sophisticated consumer into believing that payment of the amount stated will
clear her account.
          65.   For this reason, 15 U.S.C. § 1692e requires debt collectors, when they notify
consumers of their account balance, to disclose that the balance may increase, or to state that
payment of a sum certain by a specified date will fully satisfy the debt. Avila v. Riexinger &
Assocs., LLC, 817 F.3d 72, 74 (2d Cir. 2016).
          66.   The failure to provide the aforementioned disclosure makes the collection letter
deceptive under 15 U.S.C. § 1692e.
          67.   The amount of the alleged Debt was increasing at the time it was assigned or
otherwise transferred to Defendant for collection.
          68.   The amount of the alleged Debt was increasing at the time Defendant sent
Plaintiff the Letter.
          69.   The amount of the alleged Debt was increasing at the time Plaintiff received the
Letter.
          70.   The Letter fails to advise Plaintiff that the amount of the alleged Debt was
increasing.
          71.   The Letter fails to advise Plaintiff that payment of a sum certain by a specified
date will fully satisfy the debt.
          72.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.




                                                     7
       Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 8 of 9 PageID #: 8



                                      CLASS ALLEGATIONS
        73.     Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of New York.
        74.     Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter
                     substantially and materially similar to the letter sent to Plaintiff,
                     which letter was sent on or after a date one year prior to the filing of
                     this action to the present.

        75.     This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        76.     The Class consists of more than thirty-five persons.
        77.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        78.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        79.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                          JURY DEMAND
        80.     Plaintiff hereby demands a trial of this action by jury.




                                                    8
     Case 2:19-cv-06369 Document 1 Filed 11/11/19 Page 9 of 9 PageID #: 9



                                 PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered:
                a. Certifying this action as a class action; and

                b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                Class Counsel;

                c. Finding Defendant's actions violate the FDCPA; and

                d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                f. Granting Plaintiff's costs; all together with

                g. Such other relief that the Court determines is just and proper.

DATED: November 8, 2019
                                           BARSHAY SANDERS, PLLC

                                           By: _/s/ Craig B. Sanders
                                           Craig B. Sanders, Esquire
                                           100 Garden City Plaza, Suite 500
                                           Garden City, New York 11530
                                           Tel: (516) 203-7600
                                           Fax: (516) 706-5055
                                           csanders@barshaysanders.com
                                           Attorneys for Plaintiff
                                           Our File No.: 118424




                                              9
